                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                           DOCKET NO. 3:18-CR-200-MOC-DSC-1

    UNITED STATES OF AMERICA,                               )
                                                            )
                                                            )
                                                            )
    Vs.                                                     )                ORDER
                                                            )
    KEITH ANTONIO BARNETT,                                  )
                                                            )
                        Defendant.                          )


          THIS MATTER is before the Court on Defendant’s Pro Se Motion to Compel, in which

he asks “for an order directing his trial attorney Randolph Lee to provide him with his complete

file and records, including discovery material, within 20 days from entry of the Court’s order.”

(Doc. No. 94 at 1).1 Here, it is unclear to the Court whether defense counsel had an agreement

with the Government not to turn over discovery materials to Defendant. See United States v.

Butler, 2000 WL 134697, at *2 (D. Kan. Jan. 21, 2000) (holding defense counsel to agreement

with government not to release discovery materials to the defendant; government’s restrictive

policy on the dissemination of discovery materials is necessary to avoid the further release of

materials to others). Therefore, the Court will require the Government to respond, within 20 days,

to Defendant’s motion to assert what materials to which Defendant may be entitled from his former

trial counsel.

          IT IS SO ORDERED.




1
    Defendant’s direct appeal is pending, and a different attorney is representing him on appeal.
                                                  1

          Case 3:18-cr-00200-MOC-DSC Document 96 Filed 08/21/20 Page 1 of 2
Signed: August 21, 2020




                                                      2

                      Case 3:18-cr-00200-MOC-DSC Document 96 Filed 08/21/20 Page 2 of 2
